                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LOCAL 513 INTERNATIONAL UNION   )
OF OPERATING ENGINEERS,         )
AFL-CIO, et al.,                )
                                )
            Plaintiffs,         )
                                )
v.                              )                           Case No. 4:18-CV-01085-NCC
                                )
CONCRETE CORING COMPANY OF      )
ST. LOUIS a/k/a CONCRETE CORING )
COMPANY OF NORTH AMERICA, INC., )
HOWARD H. HALL, III, and        )
TINA NEWELL,                    )
                                )
            Defendants.         )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion for Summary Judgment (Doc. 21).

The Motion is fully briefed and ready for disposition. The parties have consented to the

jurisdiction of the undersigned United States Magistrate Judge pursuant to Title 28 U.S.C. §

636(c) (Doc. 9). For the following reasons, Plaintiffs’ Motion will be GRANTED, in part and

DENIED, in part and this action will be DISMISSED, with prejudice.

                                         I. Background

       On July 3, 2018, Plaintiffs filed this action pursuant to the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1132, and the Labor Management Relations Act of

1947, 29 U.S.C. § 185, seeking to collect fringe benefit contributions owed to the Local 513

Operating Engineers Benefit Funds (the “Local 513 Funds”)1 and union dues owed to the Local



       1
        The Local 513 Funds include the Local Union 513 Pension Fund, the Local Union 513
Health and Welfare Fund, the Local Union 513 Supplemental Vacation Fund, the Local Union
513 Annuity Fund, and the Local Union 513 Joint Apprenticeship Training Fund (Doc. 1 at ¶7).
513, International Union of Operating Engineers (the “Union”) pursuant to the terms of a

Collective Bargaining Agreement. The undisputed facts are as follows.

       On April 26, 2016, Defendant Howard H. Hall, III (“Hall”) registered the name Concrete

Coring Company of North America as a fictitious name with the Missouri Secretary of State

(Plaintiffs’ Statement of Unconverted Material Facts (“PSOF”), Doc. 23 at ¶1). On August 3,

2017, Concrete Coring of St. Louis, Inc. filed an amendment to its Articles of Incorporation with

the Missouri Secretary of State changing its name to Concrete Coring of North America, Inc.

(PSOF ¶2). Hall is President and the sole member of the Board of Directors for Concrete Coring

Company of North America, Inc. (PSOF ¶3). Defendant Tina Newell (“Newell”)2 is Secretary of

Concrete Coring Company of North America, Inc. (PSOF ¶4).

       Defendant Concrete Coring Company of St. Louis Inc. a/k/a Concrete Coring of North

America, Inc. (hereinafter the “Corporate Defendant”) is a party to a valid and binding Collective

Bargaining Agreement (the “CBA”) with the Union (PSOF ¶10). At all times relevant to this

complaint, the Corporate Defendant was and has also been signatory to a Participation

Agreement with the Local 513 Funds (PSOF ¶11). The CBA requires the Corporate Defendant

to submit monthly reports and remit contributions to the Local 513 Funds (PSOF ¶12) The CBA

also requires payment of 20% liquidated damages on delinquent contributions, as well as

interest, attorneys’ fees, court costs and payroll examination fees if suit is filed to enforce the

CBA (PSOF ¶15).




       2
         Defendants occasionally refer to Ms. Newell as Ms. Maxwell but do not explain the
reason for the apparent change in Ms. Newell’s name. As such, to avoid any confusion, the
Court will continue to refer to her as Ms. Newell.

                                                   2
       On October 25, 2013, Plaintiffs filed an action against Concrete Coring Company of St.

Louis Inc. for the collection of delinquent fringe benefit contributions under the CBA. See Local

513 International Union of Operating Engineers, AFL-CIO et al. v. Concrete Coring Company

of St. Louis, Inc., Case No. 4:13-CV-02128-JCH. On December 20, 2013, Concrete Coring

Company of St. Louis Inc. and Hall entered into a “Promissory Note and Settlement Agreement”

in which Concrete Coring Company of St. Louis Inc. and Hall agreed that they were jointly and

severally liable for a total known delinquency of $83,170.59 to Plaintiffs (PSOF ¶9). On July

22, 2014, a Consent Judgment was signed and entered by the Honorable Jean C. Hamilton in the

matter in light of Concrete Coring Company of St. Louis Inc. and Hall’s default under

“Promissory Note and Settlement Agreement” (PSOF ¶16). The Consent Judgment was

subsequently amended by Court Order on September 5, 2014 to include additional delinquent

contributions for a total Judgment against Concrete Coring Company of St. Louis Inc. and Hall

of $103,229.84 (Id.).

       Concrete Coring Company of St. Louis Inc. filed for voluntary chapter 11 bankruptcy

protection on September 12, 2014, which resulted in a final decree dated October 6, 2015. (PSOF

¶18; DSOF ¶3). In re: Concrete Coring Company of St. Louis, Inc., Case No. 14-47256 (E.D.

Mo. Bnkr. Oct. 6, 2015). As a part of the bankruptcy plan, Concrete Coring Company of St.

Louis Inc. agreed to make monthly payments to Plaintiffs for 6 years to satisfy the judgment

entered against it and Hall in Case No. 4:13-CV-02128-JCH (DSOF ¶12). Although the parties

dispute the amount outstanding, they agree that the Judgment is unsatisfied (Compare Doc. 22 at

9 ($54,421.16) and Doc. 27 at 4 ($48,878.69)). Plaintiffs have instituted a number of collection

efforts against Hall, including garnishment proceedings in Case No. 4:13-CV-02128-JCH

(Defendants’ Statement of Facts for Which a Genuine Issue Exists (“DSOF”), Doc. 26 at ¶¶2,

                                                3
13). Defendants indicate that the Corporate Defendant continues to make its monthly payments

to Plaintiffs (DSOF ¶14).

        On September 12, 2017, Concrete Coring of North America, Inc. was administratively

dissolved by the Missouri Secretary of State (PSOF ¶5). The Missouri Secretary of State

reinstated Concrete Coring of North America, Inc. on August 9, 2018 (PSOF ¶6). Hall and

Newell continued to operate the business during its administrative dissolution (PSOF ¶¶ 7-8).

        To date, the Corporate Defendant has voluntarily submitted contribution report forms

evidencing hours of bargaining unit work without submitting contributions to the Funds or

remitting deducted dues to the Union. At the applicable contribution and dues deduction rate,

the hours of bargaining unit submitted work equate to $46,384.33 in principal accrued but unpaid

deductions and contributions for the work done September 2018 through December 2018 (PSOF

¶17).

        On April 24, 2019, Plaintiffs filed a Motion for Summary Judgment (Doc. 21). In their

Motion, Plaintiffs request $46,384.33 in principal accrued deductions and contributions for the

work reports from September through December 2018. Plaintiffs also seek liquidated damages

($51,444.33), interest ($9,276.87), attorneys’ fees ($10,263.88), and costs ($464.36). Plaintiffs

also seek the remaining balance from the Judgement in Case No. 4:13-CV-02128-JCH from Hall

and the Corporate Defendant. Finally, Plaintiffs appear to assert that Hall and Newell are

personally liable for “obligations the corporation incurred” from September 13, 2017 to August

9, 2018, while the Corporate Defendant was administratively dissolved. However, Plaintiffs

indicate in their conclusion that they seek the deductions, contributions, liquidated damages,

interest, and attorneys’ fees from the Corporate Defendant only and the remaining balance of the

prior judgment from Hall only. Newell is not mentioned (See Doc. 22 at 11).

                                                 4
       Defendants concede that the Corporate Defendant owes Plaintiffs unpaid deductions and

contributions in the amount of $46,384.33 through December 2018 (Doc. 27 at 1). Defendants

further concede that the Corporate Defendant owes Plaintiffs liquidated damages and interest

totaling $60,721.20 (Id. at 2). Defendants, however, assert that a genuine issue of dispute exists

regarding whether Hall and Newell are liable for the Corporate Defendant’s debts (Id.). Further,

in light of their objection the personal liability of the individual Defendants, Defendants argue

that Plaintiffs’ request for attorneys’ fees is unreasonable and suggest the fees be reduced (Id.).

       In their reply, Plaintiffs acknowledge that the term of administrative dissolution does not

impact the liability of the individual Defendants and that Newell is absolved from the debt but

Plaintiffs continue to assert that Hall is jointly responsible for the debt as he registered Concrete

Coring of North America as his fictitious name (Doc. 28 at 4). Therefore, as a preliminary

matter, in light of Plaintiffs’ concession that Newell is not liable for any of balances at issue in

the current litigation, the Court will dismiss Newell from this action. The Court now turns to the

remaining issues.

                                II. Summary Judgment Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a court may grant a motion for

summary judgment if “there is no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The burden is on the moving party. City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc.,

838 F.2d 268, 273 (8th Cir. 1988). Once the moving party demonstrates that there is no genuine

issue of material fact, the nonmovant must do more than show there is some doubt as to the facts.

Matsushita Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Instead, the

                                                  5
nonmoving party bears the burden of setting forth affirmative evidence and specific facts by

affidavit and other evidence showing a genuine factual dispute that must be resolved at trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Celotex, 477 U.S. at 324. “A dispute

about a material fact is ‘genuine’ only ‘if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.’” Herring v. Canada Life Assur. Co., 207 F.3d 1026, 1030

(8th Cir. 2000) (quoting Anderson, 477 U.S. at 248). In ruling on a motion for summary

judgment, all reasonable inferences must be drawn in a light most favorable to the non-moving

party. Woods v. DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005). The evidence is not

weighed and no credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th

Cir. 2008).

                                             III. Analysis

A. Consent Judgment in Case No. 4:13-CV-02128-JCH

        First, Plaintiffs request the Court enter Judgment against Hall and the Corporate

Defendant for the remaining balance on the Consent Judgment in Case No. 4:13-CV-02128-JCH.

Indeed, Defendants concede that there remains a balance outstanding on the Judgment.

However, as noted by Defendants, this Court cannot enter a second judgment regarding the same

matter. Contrary to Plaintiffs’ assertion, a Consent Judgment is a judgment and an order of the

Court. 46 Am. Jur. 2d Judgments § 174 (“[A] consent judgment is still a judgment and an order

of the court; its only distinction is that it is a judgment that a court enters at the request of the

parties.”). Further, the Consent Judgment, and its subsequent amendment, were signed by the

Honorable Jean C. Hamilton (Docs. 28, 42). Additionally, Plaintiffs have already pursued

enforcement of this Judgment through the proper channels having sought garnishment and filed

collection actions against Hall. Furthermore, Defendants represent to this Court that the

                                                    6
Corporate Defendant continues to make monthly payments on the matter. Therefore, the Court

finds that Plaintiffs are not entitled to a second Judgment addressing these funds.

B. Liability of Hall

       Next, Plaintiffs assert that Hall is jointly liable with the Corporate Defendant for the

delinquent contributions from September 2018 through December 2018 because Hall registered

Concrete Coring Company of North America as a fictitious name for himself. An entity or

person may register a fictitious name if the individual or entity is doing business in the state but

holding itself out to the community by a name other than its registered or tax id name. Mo. Rev.

Stat. § 417.200. Although Hall filed a fictitious name, and the name is similar to the Corporate

Defendant’s current name, the similarity is not sufficient to attach liability. Indeed, the CBA was

formed and signed by Hall on behalf of the Corporate Defendant only without any evidence

presented on the record of a personal guaranty by Hall or Hall’s fictitious name. See cf. Painters

Dist. Council No. 58 v. Architectural Painting Servs., Inc., No. 4:16-CV-41-RWS, 2017 WL

1246684, at *3 (E.D. Mo. Apr. 5, 2017) (finding individual jointly and severally liable based on

the personal guaranty he signed). As such, the Court finds that Hall is not personally liable for

the delinquent contributions from September 2018 through December 2018.

C. Attorneys’ fees

       Finally, Defendants object to Plaintiffs’ request for attorneys’ fees and suggest the fees be

reduced by at least one-half as a significant amount of the services rendered by Plaintiffs’

counsel was directed to address the personal liability of the individual Defendants. However, as

noted by Plaintiffs, the CBA provides for reasonable attorneys’ fees no less than thirty-three and

one-third percent of the total amount for which judgment is rendered (See Doc. 22-5 at 45).

Plaintiffs’ counsel is requesting far less than the amount contemplated in the CBA. Plaintiffs

                                                  7
request $10,263.88 in attorneys’ fees and, in support of their request, Plaintiffs have submitted

the affidavit of James P. Faul attesting to his hourly rate, the details of the work performed, and

the time expended (Doc. 22-14). Further, while Plaintiffs may not have been successful in their

action against the individual defendants, their arguments were not baseless. Therefore, the Court

will grant Plaintiffs’ reasonable request for attorneys’ fees in the amount of $10,263.88.

                                          IV. Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Summary Judgment (Doc. 21) is

GRANTED, in part and DENIED, in part.

       IT IS FURTHER ORDERED that Defendants Howard H. Hall and Tina Newell are

dismissed from this action.

       IT IS FURTHER ORDERED that Plaintiffs are awarded outstanding contributions in

the amount of $46,384.33, liquidated damages in the amount of $51,444.33, interest in the

amount of $9,276.87, attorneys’ fees in the amount of $10,263.88, and court costs in the amount

of $464.36, for a total of $117,833.77.

       A separate judgment with accompany this memorandum and order.

       Dated this 13th day of August, 2019.


                                                        /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 8
